U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-49687 CHINA AGRO SCIENCES CORP. (Name of registrant in its charter) Florida 33-0961490 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 101 Xinanyao Street, Jinzhou District, Dalian, Liaoning Province, PRC 116100 (Address of Principal Executive Offices) Issuer's Telephone Number: (212) 232-0120 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company _X_ Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date.As ofAugust 10, 2009there were 20,050,000 shares of common stock, par value $0.001, issued and outstanding. PART I ITEM 1. Financial Statements CHINA AGRO SCIENCES CORP.
